56 F.3d 65NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Frederick M. SHEA, Plaintiff-Appellant,v.Janet M. SHEA, Defendant-Appellee.
No. 95-3066.
United States Court of Appeals, Sixth Circuit.
May 24, 1995.

Before:  CONTIE, MILBURN and SILER, Circuit Judges.

ORDER

1
This pro se Ohio litigant appeals a district court judgment dismissing sua sponte his complaint.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed. R. App.  P. 34(a).


2
Seeking monetary damages, Frederick M. Shea sued his former wife (Janet Shea).  He did not specify a statute or section number for his claim for relief.  In his pleadings, Shea complained about the treatment he received during a divorce proceeding.  He framed his complaint in terms of suffering emotional distress.  He claimed that false statements were made about him during the divorce and that he was involuntarily incarcerated pending a psychiatric evaluation.


3
The case was submitted to a magistrate judge who recommended thaT Shea's complaint be dismissed sua sponte.  The magistrate judge reasoned that the district court was without subject matter jurisdiction over divorce or custody matters, and even if the district court somehow had subject matter jurisdiction, Shea's claims were barred on res judicata and collateral estoppel grounds.  Thus, the magistrate judge concluded that Shea failed to state a claim upon which relief could be granted pursuant to Fed.  R. Civ. P. 12(b)(6).  The district court reviewed the entire record, adopted the magistrate judge's report and recommendation, and sua sponte dismissed the complaint with prejudice.  Shea appeals that judgment.


4
Upon review, we affirm the district court's judgment pursuant to Rule 9(b)(3), Rules of the Sixth Circuit, for the reasons set forth in the district court's order dated January 10, 1995.  All pending motions are hereby denied.